Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a CON of application No. 15/706880, now Pat No. 10,607422.

WITHDRAWN NON-FINAL REJECTION
The Non-Final Rejection of claims 1-10 is withdrawn because the preliminary amendment claims filed on 02/04/2022 which claims 1-10 canceled, and new claims 11-23 are added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (20120083960) in view of Minster (20170278312).
With regarding claim 11, Zhu discloses a method comprising: 
collecting a measurement value of a first vehicle with a sensor of a second vehicle, the first vehicle being an autonomous vehicle (an autonomous vehicle 101 tracks a current state of an object (such a tractor-trailer 510 or other autonomous vehicle), see at least [0058]+) ;  16499099_1.docPreliminary AmendmentAtty. Docket: 52461-302074 New U.S. Continuation Application based onPage 3 of 6 U.S. Appln. No. 15/706,880 filed 18 September 2017 
transmitting the measurement value to a central data processing installation (transmitting the collected information to the computer 110, see at least  or a remote server 710, see at least [0093]+); 
determining a current state of the first vehicle from the received measurement value by the central data processing installation (the computer 110 determines the object’s classification, the object’s speed, and etc., see at least [0054]-[0056]+);
Zhu fails to teach that in response to the current state of the first vehicle deviating from a setpoint state, sending a first message from the central data processing installation to the first vehicle, wherein the first message contains a command to travel autonomously to a service location.  
Minster discloses a system and method for automatic maintenance (see the abstract).  The system includes a plurality autonomous vehicle 110, a maintenance coordinator 120, a maintenance station 130, and etc. (see at least Fig.1, [0014]-[0015]+).  The maintenance coordinator 120 sends a message contains a command to travel autonomously to the maintenance station 130 (see at least [0022]-[0025]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Zhu by including a maintenance coordinator which commands the autonomous vehicle travelling autonomously to the service station as taught by Minster for improving the service and autonomously travelling the vehicles.

With regarding claim 12, Zhu teaches that the method of claim 11, wherein the measurement value of the sensor of the second vehicle is a recording from a camera (cameras 330-331, see at least [0037]+).  

With regarding claim 13, Zhu teaches that the method of claim 11, wherein the determination of the current state of the first autonomous vehicle is further based on a measurement value of a sensor of a third vehicle (there are a plurality autonomous vehicle such as vehicle 101, 102, and etc., see Fig.7).  

With regarding claim 14, Minster teaches that the method of claim 11, further comprising determining a service time based on a planned future use of the first autonomous vehicle, and wherein the first message comprises information about the service time (maintenance session includes a time and maintenance location, see at least [0026]+).  

With regarding claim 15, Minster teaches that the method of claim 11, wherein the service location is a service station, and the method further comprises selecting the service station from a plurality of service stations based on a position of the first autonomous vehicle (maintenance session includes a time and maintenance location based on the location and route of the autonomous vehicle, see at least [0026]-[0027]+).  

With regarding claim 19, teaches that the method of claim 11, Minster further comprising assigning a received measurement value of the sensor of the second vehicle to the first autonomous vehicle (the maintenance coordinator 120 enables maintenance sessions to be scheduled between the vehicle 110, and maintenance station 130, see at least [0023]-[0024]+).  

With regarding claim 20, Minster teaches that the method of claim 11, wherein the setpoint state is based on a threshold level of a functional characteristic (a sensor suite is made based on the sensor’s data capture which identifying maintenance needed, see at least [0022]+)  .  

With regarding claim 21, Minster teaches that the method of claim 20, wherein the functional characteristic includes at a least one of tire inflation, operability of vehicle lights, and a structural condition of a vehicle body (sensor suite includes identifying engine diagnostic, see at least [0022] +).  

With regarding claim 22-23, Minster teaches that the method of claim 11, wherein the setpoint state is based on a threshold level of an aesthetic characteristic which is a cleanliness of a vehicle exterior, (see at least [0022]+).  

Allowable Subject Matter
Claims 16-18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hardee (20090231429) discloses a method and system for information a driver or an owner of a vehicle of visible problems detected by an outside video sources, see the abstract).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662